 Case 1:20-cv-13892-NLH Document 24 Filed 07/26/21 Page 1 of 10 PageID: 129



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

JAMOR J. DEMBY,                             No. 20-cv-13892 (NLH)

            Plaintiff,

      v.                                             OPINION

COUNTY OF CAMDEN, et al.,

            Defendants.


APPEARANCE:

Jamor J. Demby
552013
East Jersey State Prison
Lock Bag R
Rahway, NJ 07065

     Plaintiff Pro se


HILLMAN, District Judge

     Plaintiff Jamor J. Demby, a state prisoner presently

incarcerated in East Jersey State Prison, New Jersey, filed a

complaint under 42 U.S.C. § 1983.        See ECF No. 1.    The Court

dismissed the complaint with prejudice on February 25, 2021, for

failing to state a claim under 28 U.S.C. § 1915.          ECF No. 16.

     Plaintiff now moves to alter or amend the judgment under

Federal Rule of Civil Procedure 59(e).        ECF No. 17.      For the

reasons set forth below, the Court will deny the motion.




                                     1
    Case 1:20-cv-13892-NLH Document 24 Filed 07/26/21 Page 2 of 10 PageID: 130



I.      BACKGROUND

        Plaintiff filed an amended complaint alleging he

experienced unconstitutional conditions of confinement at the

Camden County Correctional Facility (“CCCF”) as a pretrial

detainee.      ECF No. 10. 1    Plaintiff alleged he was arrested and

taken to CCCF on July 18, 2004 and that he was placed into a

cell “with a very deteriated [sic] thin mattress and was forced

to sleep on the floor inside a cell that was already at max

capacity.”      Id. at 3.      He asserted that he slept on the floor

for 20-21 months.        Id.   Plaintiff claimed he frequently

complained to CCCF officials about the bedding situation and

sanitary concerns, which were exacerbated by the fact Plaintiff

had a bullet lodged in his body from a shooting incident prior

to his arrest.       Id.   The complaint further alleged Plaintiff had

been strip searched during processing even though he was only

arrested on a municipal warrant.            Id. at 3-4.   Plaintiff argued

Camden County, its freeholders, the CCCF warden, and others were

responsible for the custom, policy, or practice of housing

detainees in overcrowded, unsanitary conditions.




1 “Plaintiff has submitted several amendments to his complaint
and requests to withdraw his amended complaints. See ECF Nos.
6, 10, 11, 12, & 13. Plaintiff’s most recent letter dated
February 10, 2021 indicates he wishes the Court to review his
amended complaint, Docket Entry 10. ECF No. 13.” ECF No. 15 at
1 n.1.
                                        2
 Case 1:20-cv-13892-NLH Document 24 Filed 07/26/21 Page 3 of 10 PageID: 131



      The Court screened the amended complaint under 28 U.S.C. §

1915 and found that Plaintiff’s claims were barred by New

Jersey’s two-year statute of limitations on personal injury

claims.   ECF No. 16.    The Court dismissed the amended complaint

with prejudice and denied leave to amend.         Id.

      Plaintiff now moves to alter or amend that judgment under

Federal Rule of Civil Procedure 59(e).        ECF No. 17.     He argues

he is entitled to equitable tolling under New Jersey law.            Id.

He also asserts that the statute of limitations was tolled by

the pendency of the class action Dittimus-Bey v. Taylor, No. 05-

0063 (D.N.J. filed Jan. 6, 2005).        ECF No. 21.

II.   STANDARD OF REVIEW

      Under Federal Rule of Civil Procedure 59, a court may alter

or amend a judgment if the moving party can show “one of three

grounds: (1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct clear

error of law or prevent manifest injustice.”         Lazaridis v.

Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (citing N. River Ins.

Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.

1995)).   “Rule 59(e) permits a court to alter or amend a

judgment, but it ‘may not be used to relitigate old matters, or

to raise arguments or present evidence that could have been

raised prior to the entry of judgment.’”         Exxon Shipping Co. v.

Baker, 554 U.S. 471, 485 n.5 (2008) (quoting 11 C. Wright & A.

                                     3
    Case 1:20-cv-13892-NLH Document 24 Filed 07/26/21 Page 4 of 10 PageID: 132



Miller, Federal Practice and Procedure § 2810.1, pp. 127-128 (2d

ed. 1995)).

        Altering or amending a judgment is an extraordinary remedy,

and “[m]otions under Rule 59(e) should be granted sparingly

because of the interests in finality and conservation of scarce

judicial resources.”        Ruscavage v. Zuratt, 831 F. Supp. 417, 418

(E.D. Pa. 1993).

    III. DISCUSSION

        Plaintiff asks the Court to alter or amend the judgment and

permit the amended complaint to proceed because the statute of

limitations should be tolled under New Jersey law or because of

the Dittimus-Bey proceedings.

A.      Claim Accrual

        In this District, New Jersey’s two-year limitations period

for personal injury actions governs § 1983 complaints.              See

Wilson v. Garcia, 471 U.S. 261, 276 (1985); Dique v. N.J. State

Police, 603 F.3d 181, 185 (3d Cir. 2010).            The accrual date of a

§ 1983 action is determined by federal law, however.              Wallace v.

Kato, 549 U.S. 384, 388 (2007); Montanez v. Sec’y Pa. Dep’t of

Corr., 773 F.3d 472, 480 (3d Cir. 2014).

        The Court determined that Plaintiff’s conditions of

confinement claim accrued by April 2006 at the latest. 2             In a


2 “Plaintiff states he was detained at CCCF beginning on July 18,
2004 and was subjected to allegedly unconstitutional conditions
                                        4
 Case 1:20-cv-13892-NLH Document 24 Filed 07/26/21 Page 5 of 10 PageID: 133



recent letter, Plaintiff asserts he was detained in CCCF until

his transfer to state prison in June 2006.         ECF No. 23 at 1.

Accepting this fact as true and giving Plaintiff the maximum

possible benefit of time, Plaintiff’s claims regarding the

conditions of confinement at CCCF accrued June 30, 2006, making

§ 1983 complaint raising this allegation due June 30, 2008.

     Plaintiff’s strip search claim accrued on the date of his

arrest and processing, July 18, 2004.        Therefore, a timely §

1983 complaint for that claim was due July 18, 2006.           Plaintiff

does not contest the accrual dates but argues that the statute

of limitations should be tolled.

B.   New Jersey Tolling Law

     “State law, unless inconsistent with federal law, also

governs the concomitant issue of whether a limitations period

should be tolled.”     Dique, 603 F.3d at 185.      Plaintiff argues

that he “is entitled to the tolling of New Jersey’s statute of

limitations [due] to Plaintiff’s legal disability.           Plaintiff

was sent to prison on or about 6/26/2006, legally making

Plaintiff disabled.”     ECF No. 17 at 2.     He claims that

“[c]onfinement is classified as a disability entitling Plaintiff

to tolling.”    Id. at 2-3.




of confinement for approximately 21 months, or until roughly
April 2006.” ECF No. 15 at 4.
                                     5
 Case 1:20-cv-13892-NLH Document 24 Filed 07/26/21 Page 6 of 10 PageID: 134



       The statute cited by Plaintiff, N.J.S.A. § 46:2B-8, was

repealed in 2000.     See Revised Durable Power of Attorney Act,

P.L. 2000, c. 109, § 15, eff. Nov. 7, 2000.         The current version

of the statute does not include “confinement” in its definition

of “disability.”    N.J.S.A. § 46:2B-8.2(c).       Therefore, this

statute does not toll Plaintiff’s statute of limitations.

       New Jersey does toll statute of limitations for a person

“under the age of 18 years or a person who has a mental

disability that prevents the person from understanding his legal

rights or commencing a legal action at the time the cause of

action or right or title accrues . . . .”         N.J.S.A. § 2A:14-21.

Here, Plaintiff does not assert he was under 18 in 2004 or that

he suffered from a mental disability that prevented him from

being able to commence a timely legal action.          “Manifestly, the

aim of N.J.S.A. 2A:14-21 is to relieve from the strict time

restrictions any person who actually lacks the ability and

capacity, due to mental affliction, to pursue his lawful

rights.”    Sobin v. M. Frisch & Sons, 260 A.2d 228, 231 (N.J.

Super. Ct. App. Div. 1969).

       Plaintiff’s argument that all time during which he has been

confined should be tolled is not supported by state or federal

law.    “None of the generally applicable tolling provisions of

N.J. Stat. Ann 2A:14-21 through 2A:14-26.2 apply to this

situation.”    McCargo v. Camden Cty. Jail, 693 F. App’x 164, 166

                                     6
 Case 1:20-cv-13892-NLH Document 24 Filed 07/26/21 Page 7 of 10 PageID: 135



(3d Cir. 2017) (per curiam).       “[T]he statute does not continue

to run today even if Plaintiff is in some type of ‘custody.’”

Reed v. Hurd, No. 15-1305, 2016 WL 1381376, at *3 (D.N.J. Apr.

6, 2016).   Therefore, New Jersey state law does not toll either

of Plaintiff’s claims.

C.   Pendency of Class Action

     The Court must also consider whether the statute of

limitations was tolled during the pendency of the Dittimus-Bey

class action.

     The Dittimus-Bey litigation was filed in 2005 by pro se

litigants complaining of overcrowding and other deficiencies

with their conditions of confinement at the Camden County

Correctional Facility.     “The class claim presents common

questions whether Defendants subjected Plaintiffs to severe

overcrowding and are therefore liable for violating the rights

of pretrial detainees at CCCF to Due Process under the

Fourteenth Amendment and the rights of convicted prisoners at

CCCF to be free from cruel and unusual punishment under the

Eighth Amendment, and, if so, what the appropriate remedy to

unconstitutional overcrowding should be.”         Dittimus-Bey v.

Taylor, 244 F.R.D. 284, 294 (D.N.J. 2007).

     As a general rule, “the timely filing of a class action

tolls the applicable statute of limitations for all persons

encompassed by the class complaint.”        China Agritech, Inc. v.

                                     7
 Case 1:20-cv-13892-NLH Document 24 Filed 07/26/21 Page 8 of 10 PageID: 136



Resh, 138 S. Ct. 1800, 1804 (2018) (citing Am. Pipe & Const. Co.

v. Utah, 414 U.S. 538 (1974)).       “Of course, [p]laintiffs have no

substantive right to bring their claims outside the statute of

limitations.’”    Weitzner v. Sanofi Pasteur Inc., 909 F.3d 604,

609 (3d Cir. 2018) (quoting China Agritech, 138 S. Ct. at 1810)

(alteration in original).      “Accordingly, the tolling rule need

not be applied mechanically.       And it should not be applied where

doing so would result in an abuse” of American Pipe’s equitable

remedy.   Id.

     The Dittimus-Bey complaint was filed on January 5, 2005.

On July 31, 2007, the Honorable Jerome B. Simandle granted class

certification under Federal Rule of Civil Procedure 23(b)(2) to

“All individuals incarcerated at the Camden County Correctional

Facility, either as pretrial detainees or as convicted

prisoners, from the inception of this lawsuit on January 6, 2005

until its termination.”      Dittimus-Bey v. Taylor, 244 F.R.D. 284,

293 (D.N.J. 2007).     As someone who was detained in the jail

between January 5, 2005 and June 30, 2017, Plaintiff was a class

member and is bound by the settlement.        See Cooper v. Federal

Reserve Bank of Richmond, 467 U.S. 867, 874(1984) (“[U]nder

elementary principles of prior adjudication a judgment in a

properly entertained class action is binding on class members in

any subsequent litigation”).       His complaint generally raises the

same allegations of overcrowding at the jail but differs in some

                                     8
    Case 1:20-cv-13892-NLH Document 24 Filed 07/26/21 Page 9 of 10 PageID: 137



respects.      For example, the class action sought only injunctive

relief and Plaintiff seeks damages, Plaintiff names defendants

who were not parties to the class action, and the class action

did not challenge the jail’s strip search policies.              The Court

need not determine the extent to which these differences make

American Pipe tolling inapplicable to Plaintiff’s complaint.

See Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 355 (1983)

(Powell, J., concurring) (“It is important to make certain,

however, that American Pipe is not abused by the assertion of

claims that differ from those raised in the original class

suit.”).      His claims are time barred even taking the Dittimus-

Bey class action into consideration.

        Judge Simandle issued an order granting the settlement and

dismissing the case on June 30, 2017.           Dittimus-Bey, No. 05-0063

(D.N.J. June 30, 2017) (ECF No. 225).           Assuming without deciding

that the entire statute of limitations for Plaintiff to file his

claims was tolled between January 5, 2005 and June 30, 2017, the

limitations period would have started to run after the class

action was dismissed and would have expired July 1, 2019. 3

Plaintiff’s original complaint was not submitted until October

2020, over a year late.




3   June 30, 2019 was a Sunday.       Fed. R. Civ. P. 6(a)(1)(C).
                                        9
Case 1:20-cv-13892-NLH Document 24 Filed 07/26/21 Page 10 of 10 PageID: 138



      As Plaintiff’s complaint would still be late even if the

Dittimus-Bey proceedings tolled the statute of limitations, the

Court will not alter or amend its prior judgment dismissing

Plaintiff’s claims as barred by the statute of limitations.

D.    Equitable Tolling

      The Court may equitably toll the statute of limitations in

the interests of justice when certain circumstances are present.

See Omar v. Blackman, 590 F. App’x 162, 166 (3d Cir. 2014).             The

Court concludes the interests of justice would not be served by

tolling Plaintiff’s statute of limitations.         In June 2005,

Plaintiff and several other CCCF detainees filed a joint

complaint separately from the Dittimus-Bey proceedings regarding

the conditions of confinement at CCCF.        See Roberts v. Taylor,

No. 05-2626 (D.N.J. closed Aug. 17, 2006) (ECF No. 16).

Plaintiff clearly knew he might have a claim against the jail

long before October 2020, and Dittimus-Bey had been over for

more than two years before Plaintiff filed this action.           The

Court will not permit the late complaint to proceed.

IV.   CONCLUSION

      For the reasons stated above, the motion to alter or amend

the judgment shall be denied.

      An appropriate order follows.

Dated: _July 26, 2021                    ____s/ Noel L. Hillman _____
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.


                                    10
